Case 1:15-cv-07433-LAP Document 1202-6 Filed 01/27/21 Page 1 of 5




                    EXHIBIT C
               Case 1:15-cv-07433-LAP Document 1202-6 Filed 01/27/21 Page 2 of 5




From:                           Laura Menninger
Sent:                           Monday, July 18, 2016 2:27 PM
To:                             'Meredith Schultz'
Cc:                             Jeff Pagliuca; 'Sigrid S. McCawley - Boies, Schiller & Flexner LLP
                                (smccawley@bsfllp.com)'; ''brad@pathtojustice.com' (brad@pathtojustice.com)'
Subject:                        RE: Giuffre - Conferral regarding search terms


DearM eredith,

Iam inreceiptofyouroppositiontotheL etterM otiontoS trikeyourM otionforanAdverseInference.T he
representationsintheR esponseareperplexing,particularly inlightofthebelow em ailcom m unicationinw hichI
specifically 1)inform edyou ofthesearchterm sthatw ew ould runderived from yourlist,and2)specifically requested a
telephoneconferenceontheissueofsearchterm spursuanttotheCourt’sO rderand priortoany suchsearch.

YourrepresentationtotheCourtthatw earerunning“ secretsearchterm sunilaterally chosenby Defendant” issim ply
inaccurate.Asclearly setforthinthebelow em ailcom m unication,inordertom oveproductionforw ard,w einvited
discussionregardingourplantorunasubsetofthesearchterm sthatyou selected.T heitem sexcluded from thesearch
w erethoseterm syou proposedthatw ereunattached toany discovery request,orw ould resultintheselection
irrelevantdocum entsduetothecom m onality oftheterm ortheirirrelevancetothiscase,suchasT erraM ar.T heterm s
runarenot“ secret” and notselected by thedefense– they are“ therem ainderoftheterm s” notspecifically discussed
inthebelow em ail.Foravoidanceofdoubt,itisyourproposed list,excluding item s49,50,51,64,66-72,93-94,113,
114-116,119-120,121-122,124-341,355,358,360,361,and 365,366-368.

S econd,and againcontrary totherepresentationinyourR esponse,Ispecifically requested atim eforatelephone
conferraltodiscussthesearchterm s.S pecifically,Istated “ I am available by telephone today and tomorrow to discuss
the issues raised herein.” Despitethisclearrequestforacalliftherew ereissuesyou w ishedtodiscuss,orifyou had
specificR FP ’stow hichtheexcluded term srelated,Iheard nothingfrom you onT hursday afternoonorFriday toseta
tim etodiscusstheterm sortheissuesraised regardingoverbreadth.Assuch,w eproceeded processingyourlistw ith
theexceptionssetforth.

Iw illreiteratem y offertosetacalltodiscusstheexcluded term stodeterm ineifthereareagreeableadditions.Inlight
ofthedepositionscheduled forFriday and thetim eittakestorunsearches,any callw ould needtobesetpriortonoon
M T tom orrow .P leaseadvise,onew ay ortheother,ifyou aresatisfiedw iththelistorifyou w ould liketosetacall.

-Laura


                 Laura A. Menninger
                 Haddon, Morgan and Foreman, P.C.
                 150 East 10th Avenue
                 Denver, Colorado 80203
                 Main 303.831.7364 FX 303.832.2628
                 lmenninger@hmflaw.com
                 www.hmflaw.com

CO N FIDEN T IAL IT Y N O T ICE:T hise-m ailtransm ission,and any docum ents,filesorpreviouse-m ailm essages
attached toitm ay containinform ationthatisconfidentialorlegally privileged.Ifyou arenottheintended
                                                         1
                  Case 1:15-cv-07433-LAP Document 1202-6 Filed 01/27/21 Page 3 of 5

recipient,orapersonresponsiblefordeliveringittotheintended recipient,you arehereby notifiedthatyou
m ustnotread thistransm issionand thatany disclosure,copying,printing,distributionoruseofany ofthe
inform ationcontained inorattached tothistransm issionisS T R ICT L Y P R O HIBIT ED.Ifyou havereceived this
transm issioninerror,pleasenotify thesenderby telephoneorreturne-m ailand deletetheoriginal
transm issionand itsattachm entsw ithoutreadingorsavingitinany m anner.T hankyou.



From: Laura Menninger
Sent: Thursday, July 14, 2016 2:35 PM
To: Meredith Schultz
Cc: Jeff Pagliuca; Sigrid S. McCawley - Boies, Schiller & Flexner LLP (smccawley@bsfllp.com); 'brad@pathtojustice.com'
(brad@pathtojustice.com)
Subject: Giuffre - Conferral regarding search terms

M eredith–

Iam w ritingtoyou,incom pliancew iththeCourt’sO rder,tonegotiatethesearchterm sforthesearchofourclient’s
electronicdevices.W hileJeffraisedm any oftheseissuesorally w ithBrad lastw eek,Iam includingthem inw rittenform
sothattherecanbenodisputeaboutourposition.

Idoobjecttothevastnum berofyour368 searchterm s.M ostarenottied toany R equestforP roductionservedonM s.
M axw ell,northeCourt’sO rderslim itingthoserequests.

T erram ar–
S earchterm 49 is“ T erram ar.” W hilew earesearchingourclient’sterram arem ailaddressforotherw iseresponsive
docum ents,thissearchterm w ould pullupthousandsofdocum entsrelated toherw orkforthatorganizationw hichare
(a)non-responsiveand(b)irrelevanttothisaction.W ew illnotagreetothisstandalonesearchterm .

W itnessN am es
W ithregardtothesearchterm snum bered 124-341,insofarasIcantell,you havesim ply brokenapartthefirstand last
nam esofevery w itnessincluded w ithinyourR ule26 disclosures.How ever,you neversubm itted aR FP seekingall
com m unicationsbetw eenourclientand yourw itnesses.T herearesom eR FP sw hichidentify individualw itnessesw hose
com m unicationsw ithourclientyou sought(e.g.,1 – Epstein,2,
                                           and Iw illincludethosenam esw ithinoursearches.

Astoothernam esincluded onthelist,m any areincredibly com m onnam es                                          )
w hichyou areaskingtosearchasstandaloneterm s,i.e.,divorced from theaccom panyingsurnam esorfirstnam es.You
haveincludedthenam e“ m ax*” w ellaw arethatourclient’ssurnam e,and thatofallofherpaternalfam ily m em bers,
w illbeginw iththosethreeletterstogether.Yoursearchterm sthusarelikely toyield every singleem ailsentorreceived
by ourclient,orherfam ily m em bers,orany otherdocum entinherpossessionw ithherow nnam eonthedocum entor
inthem etadata,inotherw ordshundredsofthousandsofnon-responsivedocum ents.Yoursearchterm sinclude“
and thusarelikely toincludeevery billthatourclienthasreceivedorsentordiscussed.Yoursearchterm sinclude
        w hothecourthasalready ruledm aintainsanattorney-clientrelationshipw ithourclient(and totheextent
othersarecopiedonhisem ails,thosew ould becaptured by searchesfortheotherpeople’snam es).
                                thoughheisnotonany w itnesslistorinany R FP .

Insum ,Iw illnotagreetothesearchterm sregardingw itnessnam esnum bered124-341 unlessyou (a)providem ew ith
anactualR FP tow hichthey eachrelate,and (b)m akesom eefforttom atchthem toactualpeoplew hohavesom e
relationshiptothiscase(likefirstnam e/3 lastnam eorsom epartsthereof).

L aw yerN am es
                                                           2
              Case 1:15-cv-07433-LAP Document 1202-6 Filed 01/27/21 Page 4 of 5
W hatisyourbasisforsearchterm snum bered366-368:M cCaw ley,S chultzand Boies? L ikew isetotheextentM r.
Edw ardsand Cassellarealsoincluded inthew itnesslist,w hatisyourbasisforsearchingfordocum entsreferencing
them ? T hesesearchterm sseem ed designed topullprivileged attorney-clientcom m unicationsand donotcorrespond to
any R FP .W ew illnotagreetotheseterm s.

Com m onW ords
You haveincludedanum berofw ordsthatrelatetocom m onitem sand placenam es.P leaseexplainw hichR FP allow s
forasearchofthefollow ingterm s:

50 – S outhernDistrict(w hichw illpullupevery attorney-clientcom m unicationthatreferstoourcaseand includesany
pleading)
51 – P alm Beach(aplaceourclientlived form any years)
64 – N ew M exico
66-72 – U S VIby variousnam es
113 – hospital
114 – 116 – hotel,suite,villa(every singletravelrecord relatedtoourclient’stravelw hichtheCourthasnotordered)
119 – 120 – P aris,France
121 – 122 – Zoro,R anch
360 – Bed
361 – Bath
365 -L ingerie

O therW ords
M any otherw ordshavenorelationshiptothiscase.P leaseadvisem easto(a)w hichR FP they correspond toand (b)
yourgoodfaithbasisforseekingthesesearchterm sinrelationtoany suchR FP :

93 – Abernathy
94 – Brillo
355 – Guggenheim
358 -Gerbil

Conferral
Althoughm any ofyourothersearchterm sareatrem endousstretch,Icanagreetothem intheinterestofgettingthe
searchdoneonatim ely basis.Accordingtoourforensicexpert,runningasearchonM s.M axw ell’sdevicesofall368
term sw illtakem orethanaw eek.Iam availableby telephonetoday andtom orrow todiscusstheissuesraised herein.If
Idonothearfrom you,Iw illpresum ethatyou areinagreem enttothe rem ainderoftheterm sbeingrunonthedevices.
T hatshould allow aproductionofdocum entsintim eforM s.M axw ell’scontinued depositionnextw eek.

Iam intentionally nottakingapositionregardingtheotherdem andsyou provided inyourletterofJune30 atpages1-2.
T hesearchesw illbeconducted inaccordancew ithstandard practicesintheindustry andtheCourtorderedusto
negotiatesearchterm sonly.

-Laura


                   Laura A. Menninger
                   Haddon, Morgan and Foreman, P.C.
                   150 East 10th Avenue
                   Denver, Colorado 80203
                   Main 303.831.7364 FX 303.832.2628
                   lmenninger@hmflaw.com

                                                       3
              Case 1:15-cv-07433-LAP Document 1202-6 Filed 01/27/21 Page 5 of 5
                 www.hmflaw.com

CO N FIDEN T IAL IT Y N O T ICE:T hise-m ailtransm ission,and any docum ents,filesorpreviouse-m ailm essages
attached toitm ay containinform ationthatisconfidentialorlegally privileged.Ifyou arenottheintended
recipient,orapersonresponsiblefordeliveringittotheintended recipient,you arehereby notifiedthatyou
m ustnotread thistransm issionand thatany disclosure,copying,printing,distributionoruseofany ofthe
inform ationcontained inorattached tothistransm issionisS T R ICT L Y P R O HIBIT ED.Ifyou havereceived this
transm issioninerror,pleasenotify thesenderby telephoneorreturne-m ailand deletetheoriginal
transm issionand itsattachm entsw ithoutreadingorsavingitinany m anner.T hankyou.




                                                      4
